United States Court of Appeals
                       For the First Circuit

No. 08-2533

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          CALVIN SEBASTIAN,

                        Defendant, Appellant.



                            ERRATA SHEET

     The opinion of this Court issued on July 16, 2010, is
amended as follows:

       On page 6, line 3, replace "is" with "are"

       One page 6, line 4, place "that it was not" with "they were
not"